UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
ALL ALI BIN ALI AHMED,         :
et al.,                        :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-1678 (GK)
                               :
BARACK H. OBAMA, et al.,1      :
                               :
     Respondents.              :
______________________________:

                                      ORDER

     A Status Conference was held in this case on February 11,

2009,    which   was   closed    to   the   public   due   to   discussion   of

classified information.         Upon consideration of the representations

of the parties pertaining to the status of the case, as well as

Petitioner’s Motion Requesting Discovery, and the entire record

herein, it is hereby

     ORDERED,     that   the    Government    will   produce    by   Wednesday,

February 18, at 5:00 p.m., exculpatory evidence related to those

statements made by the Petitioner that the Government relies on to

establish its case for detention, as well as exculpatory evidence

related to statements made by any other individuals that the

Government relies on to establish its case for detention; and it is

further



     1
       Former President George W. Bush was named as the original
lead respondent in this case. Pursuant to Federal Rule of Civil
Procedure 25(d), the Court automatically substitutes his successor,
President Barack H. Obama, as the new lead respondent.
     ORDERED, that any classified statements that the Government

relies on and alleges were made by the Petitioner may be shared

with the Petitioner by counsel, provided that the Privilege Review

Team determines that such statements were made by Petitioner to

agents of the United States Government;2 and it is further

     ORDERED, that the Government must produce all credibility

assessments made by agents of the United States Government related

to those individuals whose statements the Government relies on to

establish its case for detention; and it is further

     ORDERED, that Petitioner file any requests for stipulations or

admissions that he deems appropriate; and it is further

     ORDERED, that the Government will file a Notice with the Court

when it has completed processing Petitioner’s request for de-

classification of priority materials; and it is further

     ORDERED, that Petitioner’s Motion Requesting Discovery is

granted in part and denied in part; and it is further

     ORDERED, that a further Status Conference shall be held in

this case on February 26, 2009, at 2:00 p.m.



                                      /s/
February 12, 2009                    Gladys Kessler
                                     United States District Judge


     2
       See Judge Hogan’s Order of January 15, 2009, granting
Petitioner’s Motion for Authorization to Review Petitioner’s
Statements with Petitioner and Request for Expedited Consideration
in Alsawam v. Bush (05-1244).      The Motion itself [Dkt. 100]
describes the existing process for reviewing classified statements
with the Privilege Review Team so that counsel can share that
information with their clients. See id. at 2-5.

                               -2-